Case 1:19-cv-03279-DDD-NRN Document 1 Filed 11/20/19 USDC Colorado Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

                                         )
                                         )
  Augustin Tam Niamkey,                  )
         Plaintiff,                      )
                                         )
  v.                                     )   Civil Action Number 1:19-cv-3279
                                         )
  Experian Information Solutions, Inc;   )
  Equifax Information Services, LLC;     )
  Trans Union, LLC;                      )
  Credit One Bank, N.A.;                 )
  and LVNV Funding, LLC,                 )
         Defendants.                     )
  ______________________________________________________________________________
                                       COMPLAINT
  ______________________________________________________________________________

  A.     PLAINTIFF INFORMATION

  1. Plaintiff Augustin Tam Niamkey is an individual person who resides in Denver, CO.

  B.     DEFENDANTS INFORMATION

  2. Defendant Experian Information Solutions, Inc ("Experian") is a corporation, located at 475
     Anton Boulevard, Cost Mesa, CA 92626.

  3. Defendant Equifax Information Services, LLC ("Equifax") is a limited liability company,
     located at 1550 Peachtree St NW, Atlanta, GA 30309.

  4. Defendant Trans Union, LLC ("Trans Union") is a limited liability company, located at 555
     W Adams St, Chicago, IL 60661.

  5. Defendant Credit One Bank, N.A. (“Credit One”) is a national association with its
     headquarters located in Las Vegas, NV, who offers credit cards mainly to the subprime
     market all across America, including Colorado.

  6. Defendant LVNV Funding, LLC (“LVNV”) is a junk debt buyer located in Las Vegas, NV,
     who purchases old charged off accounts from various financial institutions for pennies on the
     dollar, and then seeks to collect the full balance from people who may or may not owe the
     debt.
Case 1:19-cv-03279-DDD-NRN Document 1 Filed 11/20/19 USDC Colorado Page 2 of 5




  C.     JURISDICTION

  7. This Court has jurisdiction to hear this matter pursuant to 28 U.S.C. 1331 as this matter arises
     out of the Fair Credit Reporting Act (FCRA), 15 U.S.C. 1681, et seq.

  D.     STATEMENT OF FACTS

  8. Whenever Credit One sells a debt to LVNV Funding, it does so pursuant to an agreement
     typically called a forward flow agreement, which expressly disclaims the accuracy and
     validity of any account in the portfolio, and LVNV expressly agrees that it is not relying on
     Credit One to sell only valid or accurate accounts.

  9. In the summer of 2018, Plaintiff applied for a mortgage loan and became aware of inaccurate
     information on his consumer reports sold by the Big 3 consumer reporting agencies (CRAs).
     More specifically, a Credit One and LVNV account appeared on his consumer reports.

  10. Plaintiff made various disputes to both the CRAs, and the furnishers (Credit One and LVNV)
      directly but was unsuccessful in getting the inaccurate information off his credit file.

  11. At this time, all Plaintiff knows is that the accounts do not belong to him, but he does not
      know if the accounts were opened as a result of identity theft, or if the accounts belong to
      someone with a similar name or social security number (“SSN”).

  12. When the Big 3 CRAs compile a consumer report, it is done entirely via a computer, which
      uses a loose matching algorithm to assemble the report, which often leads to other people’s
      accounts and information appearing on the wrong consumer’s report, called a “mixed file” in
      the industry. For example, the Big 3 CRAs will use a 8 for 9 SSN match, even a 7 for 9 SSN
      match in some cases. If two consumers have a similar SSN, and they both live in the same
      state, and both names start with the same letter, then the computer will often just lump them
      into one report – this is done to satisfy the Big 3 CRA’s lender customers, who would prefer
      maximum possible information, rather than maximum possible accuracy – the standard set
      forth by the FCRA, 15 U.S.C. 1681e(b).

  13. In some cases, the Big 3 CRAs ignored Plaintiff altogether and failed to respond at all to his
      disputes. In or around July 2018, Plaintiff disputed the inaccurate information via certified
      mail to each of the Big 3 CRAs. Although Plaintiff received the green cards back confirming
      his disputes were in fact delivered to each of the Big 3 CRAs, Plaintiff received no response
      at all to his disputes – an automatic violation of 15 U.S.C. 1681i.

  14. In other cases, the Big 3 CRAs took Plaintiff’s disputes, and compiled them into an ACDV
      form, which essentially tells the furnisher what information the CRAs have on file, and then
      asks the furnisher to conduct an investigation and verify that the information is accurate.
      The Big 3 CRAs sent ACDV forms to both Credit One and LVNV via the e-Oscar system.
Case 1:19-cv-03279-DDD-NRN Document 1 Filed 11/20/19 USDC Colorado Page 3 of 5




  15. After being notified by the Big 3 CRAs of Plaintiff’s disputes, both Credit One and LVNV
      falsely “verified” that the information was accurate, and also failed to perform reasonable
      investigations as required by 15 U.S.C. 1681s-2(b). Instead, they both performed cursory,
      sloppy “investigations” which consisted of quickly glancing over the ACDV forms and then
      checking the box that says “verify” in the e-Oscar system.

  E.      STATEMENT OF CLAIMS

                    CLAIM ONE, FAIR CREDIT REPORTING ACT (FCRA)

  16. Defendants Equifax, Experian, and Trans Union, willfully and negligently violated 15 U.S.C.
      1681i by failing to perform reasonable reinvestigations into Plaintiff’s disputes by simply
      copying whatever the furnishers said, a practice known as “parroting”, and which has been
      condemned by numerous federal courts as being an unreasonable reinvestigation as a matter
      of law. Nevertheless, the Defendant CRAs persist in this practice in order to boost profits by
      avoiding paying wages to employees to perform reinvestigations, and instead trying to
      redefine the word “reinvestigation” to encompass any action as automatically reasonable.
      Further, the Big 3 CRAs violated 15 U.S.C. 1681i on some occasions by failing to notify the
      furnishers of Plaintiff’s disputes, failing to provide all relevant information, and failing to
      notify Plaintiff of the results of the reinvestigation.

  17. Defendants Credit One and LVNV negligently and willfully violated 15 U.S.C. 1681s-2(b)
      by failing to perform reasonable investigations into Plaintiff’s disputes. Instead, they both
      performed cursory, sloppy “investigations” which consisted of quickly glancing over the
      ACDV forms and then checking the box that says “verify” in the e-Oscar system. They failed
      to review and consider important information in their own loan files, such as the fact that
      they did not see a signed credit agreement on file from Plaintiff, and they did not interview
      any witnesses as part of their investigations.

  18. Defendants’ violations of the FCRA caused Plaintiff actual damages to be determined at trial,
      such as emotional distress, inconvenience, embarrassment, lost credit opportunities, and
      hopelessness.

  F.      REQUEST FOR RELIEF

  WHEREFORE, Plaintiff prays for the following relief:

       a) Actual damages to be determined at trial;
       b) Punitive damages to be determined at trial;
       c) Reasonable attorney fees and costs.
Case 1:19-cv-03279-DDD-NRN Document 1 Filed 11/20/19 USDC Colorado Page 4 of 5
Case 1:19-cv-03279-DDD-NRN Document 1 Filed 11/20/19 USDC Colorado Page 5 of 5




                            Respectfully submitted this 18th day of November 2019,



  /s/Mathew Osborne                                      /s/ Robert L. Pitler
  Matthew R. Osborne #40835                             Robert L Pitler
  11178 Huron #7                                        10800 E. Bethany Dr. Suite 250
  Northglenn CO 80234                                   Aurora CO 80014
  303-759-7018 phone                                    303-758-2221
  303-759-5495 fax                                      303-755-5113
  matt@mrosbornelawpc.com                               robertlpitler@rpitlerlaw.com


  Plaintiff:
  Augustin Tam Niamkey
  10050 E. Harvard Ave, A-205
  Denver CO 80231
